DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 5-10, filed 6/8/2022, with respect to amended claim 8 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  The previous provisional non-statutory obvious-type double patenting rejection of claims 8 and 10-15  is withdrawn in light of the amendments made to claim 8.
This application is in condition for allowance except for the presence of claims 1-7 directed to invention non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.
See Reasons for Allowance.
Reasons for Allowance
Claims 8, 10-12 and 14-15 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed method for producing a negative electrode for a secondary battery is novel over the closest prior art – Ho (US 2019/0260011 A1), Hosaka (US 2015/0125744 A1) and Komaba (Comparative Study of Sodium Polyacrylate and Poly-(vinylidene fluoride) as Binders for High Capacity Si-Graphite Composite Negative Electrodes in Li-Ion Batteries).
Regarding Claim 8, the cited references render obvious the method, as claimed, except for the steps of: preparing a first negative electrode slurry by first mixing a portion of the pre-dispersion slurry and the carbon-based active material; and preparing a second negative electrode slurry by mixing the first negative electrode slurry and a remaining portion of the pre-dispersion slurry.  In particular, the cited prior art fails to separate the pre-dispersion slurry into two portions to create first and second negative electrode slurries, respectively, as claimed. The instant application teaches that when the negative electrode slurry is formed in the claimed manner, the negative electrode achieves superior discharge and charge capacities during the first and second cycles as well as a higher peel strength when compared to a negative electrode slurry formed by mixing the entire pre-dispersion slurry and the carbon-based active material in a single step (refer to Examples 1 and 2) [Specification – pars. 0086,0093; Table 1; Fig. 3].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724